Citation Nr: 1500772	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-11 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period from November 06, 2008, to October 7, 2010.

2. Entitlement to an initial evaluation in excess of 70 percent for PTSD on or after October 8, 2010. 

3. Entitlement to a total disability rating based upon individual unemployablity (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1968 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California in October 2009. 

The above-referenced rating decision granted the Veteran service connection for PTSD, which was rated as 30 percent disabling.  In a September 2012 rating decision, the RO granted an increased rating for PTSD to 70 percent, effective October 8, 2010.  Although a higher rating was granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned from the date of claim nor has the appellant withdrawn his appeal.  A.B. v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The record before the Board can reasonably be construed to include a request for a TDIU; however, the RO has not determined whether the Veteran meets the criteria for a TDIU. As such, the claim is remanded for further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the period from November 06, 2008, to October 7, 2010, the evidence demonstrates that the Veteran's PTSD has been manifested by panic attacks at least three to four times per week, impairment of short- and long-term memory, including forgetting to complete tasks, periods of anger and irritability, which cause difficulty in establishing and maintaining effective work and social relationships.  

2. For the period from November 06, 2008, to October 7, 2010, the Veteran's PSTD symptoms do not cause occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood or total social or occupational impairment.  

3. For the period from November 06, 2008, to October 7, 2010, the Veteran's periods of impaired impulse control have been provoked by unusual circumstances and return to baseline levels after a short period of time or a change in his medications. 

4. For the period on or after October 8, 2010, PTSD has caused total occupational and social impairment.  The Veteran routinely interacts with his wife and granddaughter, as well as, participates in activities like fishing and going to church


CONCLUSIONS OF LAW

1. For the period from November 06, 2008, to October 7, 2010, the criteria for an initial evaluation of 50 percent for PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2014). 

2. The criteria for an initial evaluation in excess of 70 percent for PTSD have not been met at any point during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.

The Veteran contends that his service-connected PTSD is of greater severity than what is contemplated by the 30 percent rating assigned from November 06, 2008 through October 7, 2010.  Additionally, his representative argued on his behalf that his condition is also more severe than his currently assigned 70 percent rating.  The record demonstrates that the Veteran has recurrent panic attacks, periods of memory loss, difficulty completing assigned tasks, and is easily agitated with periods of uncontrolled anger.  Based upon review of the evidence of record, the Board finds that the Veteran's condition warrants a 50 percent rating for PTSD from November 06, 2008 through October 7, 2010, and does not support a rating in excess of 70 percent at any point during the appeal period.

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Diagnostic Code 9411 addresses PTSD.  Under that code, evaluations may be assigned ranging between 0 and 100 percent.  The Veteran is currently assigned a 30 percent disability rating.  This evaluation is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss, (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 
 
A 70 percent rating is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

A maximum 100 percent rating is assigned for PTSD that causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The global assessment of functioning (GAF) is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF from 61 to 70 indicates some mild symptoms, (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  DSM-IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

On claims that arise from an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claims forward, if the evidence suggests that such ratings would be appropriate. See Fenderson v. West, 12 Vet. App. 119 (1999).  In the instant case, the evidence indicates that the Veteran's condition does significantly change since the beginning of the appeal period.  Particularly, the Veteran indicated that his condition was becoming more severe on October 11, 2010, and this report is supported by his treatment records.  Accordingly, the Board has assigned staged ratings of 50 percent for PTSD from November 06, 2008 through October 7, 2010, and 70 percent for the remainder of the appeal period.  

In November 2009, the Veteran appealed his initially assigned 30 percent rating for PTSD and stated that believed his symptoms were more closely reflected by the 70 percent rating criteria.  He repeated these sentiments when he submitted his Substantive Appeal (VA Form 9) in May 2010.  He stated that his condition warranted a 70 percent rating because he has "panic attacks due to problems relating to PTSD at least three to four times per week. [He] stays away from crowds.  [He] can't take [his] granddaughter to the mall to shop, or a playground to play...because [he is] afraid [that he] would overreact to any injury or fall she may sustain."  He also reported that he has problems with forgetting to complete tasks and that he is easily provoked, which he believes may result in serious injury to someone.  He indicated that he felt that he was unable to find and sustain employment due to his PTSD.

The Veteran's treatment records reflect symptoms that are similar to those described by the Veteran.  The records indicate that the Veteran was receiving group therapy, individual mental health treatment, and psychiatric medication management from the Redding VA outpatient clinic.  

In September 2008, the Veteran sought treatment regarding symptoms that included: intrusive thoughts of Vietnam, increased agitation and anger, agitated sleep, feeling easily overwhelmed, and difficulty multitasking.  The Veteran reported that his psychiatric medications were still helping with some of his symptoms.  On mental status examination, the Veteran demonstrated normal appearance, a cooperative demeanor but had a purpose, dysphoric mood, irritable affect, difficulty with attention and concentration, and questionable judgment.  The Veteran was not noted to have homicidal or suicidal ideation.  The Veteran's medications were reviewed and he was reported to have a GAF score of 55.  

In December 2008, the Veteran was seen at the Redding OPC for medication management.  He reported that he wasn't doing "as well as he'd like to." He had recently had two incidents in crowded areas where he felt overwhelmed and needed to leave.  He felt his medication should be adjusted.  

In April 2009, the Veteran was again seen at the Redding OPC for medication management. He reported that he had started taking Buspar and his symptoms had improved.  He did note that often remained irritable and agitated.  The Veteran reported that he gets angry when he is "right and everyone else is wrong."  He reported that these events will cause him to become "very angry and break a lot of furniture."  He acknowledged that this is inappropriate behavior and that he has impaired impulse control.    

In July 2009, the Veteran underwent a VA examination regarding his psychiatric condition.  The Veteran indicated that he was doing well psychiatrically on medications.  He did report that he continues to have problems with crowds, especially when people are talking in crowds.  He reported that in 2005 he left his wife and drove to the east coast to live with his daughter and sought help at the Brockton VA.  He indicated that he wanted to end his life, but that he was unable to so.  He reported that he had not hospitalized for psychiatric reasons, but he was started on medication.

Regarding his current condition, the Veteran reported that he socialized at times and enjoyed taking his granddaughter to an outdoor museum.  He also indicated that he likes to spend time fishing and watching television.  He and his wife were currently living together with his cousin's widow.  The examiner did not observe any impairments of thought process or communication.  No delusions or hallucinations were reported.  He denied any homicidal or suicidal ideation.  He was able to maintain good hygiene and other activities of daily living.  He reported panic attacks, which cause difficulty breathing and shaking.  The Veteran reported that at times he did think that he "would die from his symptoms" but he felt that his medication has been helpful.  The Veteran reported avoiding activities that cause him to think of his traumatic events and that he felt a markedly diminished interest in participation in significant activities.  He stated that he is "handling his symptoms better than most" and that he is angry because he lived such a long period without treatment, which caused him to have "suffered 100 percent."

The examiner diagnosed the Veteran with PTSD, depressive disorder, NOS and panic disorder without agoraphobia.  His GAF score was reported to be 63.  Regarding the Veteran's social and industrial impairment, the Veteran stated that "his initiative was minimally affected."  He took jobs that allowed him to work alone and that "he felt that his efficiency and reliability were minimally impacted." The examiner stated that the Veteran was doing fairly well on medication and that most of his complaints pertained to difficulties he encountered prior to being treated for his conditions. 

In February 2010, the Veteran sought treatment at the Redding OPC. The Veteran reported that he fears disclosing thoughts that he has because they would be disturbing to others.  He stated that when he was in Vietnam he wanted to kill Viet-Cong with his bare hands by breaking their neck with a choke hold and that he believes that if he had to use self-defense to protect himself that he would kill the other person with a knife or break their neck with the same choke hold.  The examiner noted that the Veteran scored a 73 on the PCL-M indicating a high occurrence of PTSD symptoms.    

In May 2010, the Veteran was seen for group therapy treatment at the Redding OPC.  The Veteran reported that he had experienced a relapse of hypervigilance due to the stress of trying to obtain a home loan.  He reported that the symptoms were so bad that he found his shotgun in the cab of his truck in the morning and that he didn't remember putting it there the day before.  He did indicate that since the loan was approved his stress had returned to normal.  

In August 2010, the Veteran reported continuing problems with nightmares and intrusive memories.  He also reported complaints of memory loss.   

In October 2010, the Veteran submitted at statement that he was having trouble with severe symptoms, which were causing severe problems in establishing and maintaining effective work and social relationships.  He reported that he was withdrawing, had reduced reliability, problems with long term memory, and more frequent panic attacks.  Shortly after this statement was submitted, the Veteran reported an incident to his group therapy that he had recently became very angry and verbally aggressive after his wife let in some sales people while he was napping.  The Veteran thought that they were lying to him and his wife.  He had thoughts of shooting these people and then himself but he did not act on these thoughts. The salesmen left his house without incident.  He stated he isolated in his room for 3 days and had some suicidal ideation after the incident.  He denied any suicidal ideation during his treatment sessions, but did indicate that he was not sleeping well.

In February 2011, he reported that he was not doing well.  He reported an increase of intense nightmares and that the aftereffects of the dreams linger for about a full hour in which he does not know if the dream was a real event or not. He also had a period of anger where he broke an end table and a lamp.  While he has done this in the past, this was the first episode in over five years.  He stated that he had regained control of his anger and that it had been a onetime deal.

In March 2011, the Veteran informed his group therapy that he had been having a re-occurring nightmare about hiding a dead body.  He reported that he has struggled for about an hour afterward with thoughts that he has killed someone and hidden their body.

In September 2011, the Veteran reported that he has been preoccupied with an event that occurred in Vietnam that he cannot remember.  He reported that he thinks that if he could remember this fact that a door would open and he would gain insight or answers to some problem.  

In February 2012, the Veteran reported recurrent marital conflict that escalates to point that he will not communicate his wife for periods of days.  There was no mention of physical abuse, but he admitted prior verbal abuse and that he had been easily triggered to anger.  He described his problems as starting about four years ago when wife learned that she was adopted and she started to recall a significant amount of childhood trauma.  He requested some marital therapy to address these concerns as his wife has started a new medication and seems to be doing very well at this time. The Veteran expressed that he wanted to take the opportunity to work on their relationship while his wife was doing well.  His GAF was reported to be 52. 

In April 2012, the Veteran was seen by a psychologist prior to visiting for a joint session with his wife.  The Veteran reported that his relationship with his wife had started to deteriorate about eight years into his marriage.  He indicated that he would often take offense to her comments and vice versa.  He reported problems with communication and arguments that quickly escalate into fights.  He stated that he found himself getting frustrated and angrier.  Problems would arise due to things such as not accompanying her while shopping and other things that were difficult because he did not realize at the time that he was suffering with PTSD. However, more recently, he reported that he and his wife had been doing some traveling with their RV and that he and wife will socialize with friends.

In July 2012, the Veteran underwent a VA examination regarding the severity of his PTSD.  The Veteran reported that he lives with his wife and that he is retired.  He works on projects around the house and socializes primarily with his family.  He reported some lifelong friends but goes fishing with just one male friend.  He reported trouble in crowds, that he does not like to be away from home at night, and that he checks his property, his perimeter, routinely.  

The Veteran reported that he was not involved in any social activities but that he had started to attend church again recently.  He reported enjoying fishing with his friend and that he sometimes will fish with his wife.  He likes to be by himself and he does have a separate room from his wife so that they have their own space.  He reported symptoms that include: panic attacks more than once a week, difficulty in understanding complex commands, disturbances of motivation and mood, and suicidal ideation.  With regard to his endorsement of suicidal ideation, he stated that he does not currently feel suicidal, but one month prior he felt "so messed up" that it would not be unforgivable if he took his life.  He stated that this occurred when his medications seemed to be causing him problems.  He reported that he was working with his provider to get this resolved and denied any plan to harm himself.  

In August 2012, the Veteran participated in group therapy at the Redding OPC. The Veteran voiced insight that he is not a coward.  He realized this while watching a TV show with a combat scene.  He started remembering things that he did while in country that he considers brave events, which has helped him emotionally.

Entitlement to an Initial Evaluation in Excess of 30 Percent for PTSD from November 06, 2008, to October 7, 2010

The Board finds that overall his psychiatric impairment from November 06, 2008, to October 7, 2010 has been reasonably consistent with the criteria for a 50 percent rating, and accordingly such a rating will be assigned.  See 38 C.F.R. 4.130, Diagnostic Code 9411.  

The Board finds that the large majority of the Veteran's symptoms more closely reflect the 50 percent criteria for PTSD. Moreover, the Board notes that many of the symptoms described by the Veteran almost exactly meet the criteria described by the 50 percent rating for PTSD (and these symptoms are also reflected by his treatment records.)  In his VA Form 9, the Veteran stated that his condition warranted a 70 percent rating because he has "panic attacks due to problems relating to PTSD at least three to four times per week. [He] stays away from crowds.  [He] can't take [his] granddaughter to the mall to shop, or a playground to play...because [he is] afraid [that he] would overreact to any injury or fall she may sustain."  He also reported that he has problems with forgetting to complete tasks and that he is easily provoked, which he believes may result in serious injury to someone.  The rating criteria state that a 50 percent rating is assigned when PTSD causes symptoms that include: panic attacks more than once a week, impairment of short- and long-term memory (e.g. forgetting to complete tasks), and difficulty in establishing and maintaining effective work and social relationships.  

Additionally, the Veteran's own statements during his August 2009 VA examination indicate symptoms that are less severe than the 70 percent criteria for PTSD.  Regarding the functional impact of his condition, the Veteran stated that "his initiative was minimally affected" and that "he felt that his efficiency and reliability were minimally impacted."  While he did report a markedly diminished interest in participation in significant activities, he reported that he felt that he was doing well on his medications and that he "was handling his symptoms better than most." Even the Veteran's GAF scores of 55-63 demonstrate symptomology closer to 50 percent rating criteria and moderate symptoms or moderate difficulty in social or occupational functioning.

While some of the Veteran's symptoms more closely resemble the 70 percent category, such as impaired impulse control the Veteran periods of impaired impulse control described by the Veteran typically either occurred prior to the Veteran's claim for PTSD and his treatment or after October 8, 2010.  For the period between November 06, 2008, to October 7, 2010, the symptoms that more closely match the 70 percent criteria periods of possible homicidal ideation, such as finding his shotgun in places that he didn't remember putting it, and thoughts that his symptoms would kill him) were described as unusual by the Veteran and would return to baseline levels after a short period of time or a change in his medications. 

Therefore, based upon the Veteran's recurrent symptoms of multiple panic attacks per week, memory loss including forgetting to complete tasks, and a markedly diminished interest in participation in significant activities, the Board finds that the Veteran's symptoms more closely resemble the 50 percent category (sustained occupational and social impairment, impaired judgment, and disturbances in motivation and mood).  

The Veteran's PTSD has also have not met the rating schedule criteria for a 100 percent rating.  Neither the Veteran's accounts nor clinicians' observations have indicated total occupational and social impairment or that he has grossly impaired thought or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, or any of the types or extent of symptoms or impairment described in the criteria for a 100 percent rating.  Indeed, while the Veteran has difficulty with occupational and social activity, he does routinely interact with his wife and grandchildren, as well as, participating in activities like fishing and going to church.
 
In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  However, to the extent that the Veteran asserts that he is entitled to a rating in excess of 50 percent of the period of November 06, 2008, to October 7, 2010, the Board finds that the preponderance of the evidence does not support the claim.  


Entitlement to an Initial Evaluation in Excess of 70 Percent for PTSD on or after October 8, 2010

Generally, the Veteran has asserted that he believed that his condition warranted a 70 percent rating for PTSD and as of October 8, 2010, such a rating has been assigned.  However, the Veteran also has suggested that his PTSD prevents him from working, which may indicate symptoms of a higher rating, and his representative submitted an argument stating that the Veteran contends that he warrants a rating in excess of 70 percent.  However, the Board finds that throughout the entire appeal period that the Veteran's PTSD symptoms have not met the rating criteria for a 100 percent rating.  

While the Board notes that the evidence demonstrated that the Veteran does isolate from even his wife at times (including having separate rooms), has experienced both homicidal and suicidal ideation, and has struggled with the difference between reality and a recurring dream, the Veteran's overall condition does not reflect either persistent total social and occupational impairment or persistent danger of hurting self or others.  The Veteran reported that he does enjoy going fishing with his one male friend and that he will even fish with his wife.  Further, his most serious periods of either homicidal ideation or suicidal ideation were stated by the Veteran to be of short duration due to specific events that triggered him or occurred when his medication was not being effective.  While the Veteran has reported some recurrent problems distinguishing between a recurring dream and reality, the Veteran has not indicated that this problem does not resolve and that it causes functional impairment on a recurrent basis.  

The symptoms the Veteran has had since October 8, 2010 (suicidal ideation, homicidal ideation, nightmares, flashbacks etc.) have not been demonstrated to be so frequent and disabling as to result in total occupational and social impairment. See Mauerhan v. Principi, at 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.").  Rather, as described above, the Veteran still retains some social functioning and can complete activities of daily living.  In spite of the Veteran's symptoms, he has stayed married and maintains relationships with his granddaughter and at least one long term friend with whom he fishes.  The Board also finds it significant that the Veteran has never required inpatient hospitalization or domiciliary care for treatment of his symptoms.  Additionally, the Veteran's GAF scores do not reflect total occupational and social impairment. Rather, the lowest GAF score noted during the entire appeal period was a 52, which would indicate moderate to severe symptoms.  Significantly, he never scored in the 40s or 30s, which would be indicative of behavior considerably influenced by delusions or hallucinations, serious impairment in communication or judgment, or an inability to function in almost all areas.  As such, the record does not more nearly approximate a 100 percent evaluation. 

Extraschedular Rating

The Board has also considered whether the Veteran's PTSD warrants referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made. 38 C.F.R. § 3.321(b)(1). There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate. See Thun v. Peake, 22 Vet. App. 111 (2008). First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extra- schedular rating.  Id. 

In this case, the evidence does not show that the Veteran's disability presents an exceptional disability picture, insofar as his symptoms are expressly contemplated by the rating schedule.  As outlined above, the Veteran has reported nightmares, intrusive thoughts, avoidant behaviors, social isolation, recurrent pain attacks, depression, suicidal ideation, irritability, short-term and long-term memory loss, homicidal ideation, and periods of possible delusion.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.  The regulations expressly consider each of these symptoms and further allow for other signs and symptoms of PTSD and depression which may result in occupational and social impairment.  In other words, the currently assigned Diagnostic Code 9411 adequately contemplates all of the Veteran's symptoms.  As the rating criteria adequately contemplate the Veteran's symptoms, the first step of Thun has not been met, and referral for the assignment of an extraschedular disability rating is not warranted.

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).  

The RO provided the Veteran with VCAA notice in a January 2009 letter, issued before the October 2009 rating decision that the Veteran has appealed.  In that letter, the RO addressed the information and evidence necessary to substantiate claims for increased ratings, addressed who was to provide the evidence, and informed the Veteran how VA assigns disability ratings and effective dates.  Further, additional notice was provided to the Veteran when his claims were readjudicated prior to certification to the Board in the February 2010 Statement of the Case, which further informed the Veteran and his representative how VA assigns disability ratings and effective dates.  

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim being decided on appeal, the evidence of record includes the Veteran's service treatment records, VA and private treatment records, records from the Social Security Administration, statements from the Veteran, and VA examination reports.  The Board notes that VA treatment records from the Brockton in 2005 have not been obtained, however, the Board finds that these records are not relevant to the Veteran's claim for an increased rating since November 2008.  While the Board notes that the Veteran's entire history may factor into a claim for an increased rating, the Board finds that in this instance the Veteran's file properly reflected these conditions as they existed on appeal and, thus, the claims file was appropriate for adjudication for these claims.  Particularly, the Board notes that the Veteran provided the VA examiner with a history of his treatment at the Brockton facility and his mental condition from that time. 

Additionally, the Board notes that the Veteran's representative argued in his 2014 brief that the Veteran had not been examined in over two years and that, therefore, the Veteran required a new VA examination prior to adjudication of his claim for an increased rating.  The Board notes, however, that the mere passage of time, by itself, does not constitute a basis for obtaining a new examination.  Thus, as there is no evidence of record suggesting that his psychiatric conditions has worsened since his last VA examination, and because neither the Veteran or his representative has asserted that a worsening has occurred, the Board finds that the VA examinations of record are adequate for the purposes of evaluating his  PTSD.
 
For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

For the period from November 06, 2008, to October 7, 2010, an initial evaluation of 50 percent for PTSD, but no higher, is warranted. 

An initial evaluation in excess of 70 percent for PTSD on or after October 8, 2010 is denied. 


REMAND

The U.S. Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if a claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id. 

In the present case, the Veteran (or his representative), despite his retirement, has asserted that his PTSD has caused him to be unable to find a job "that will keep me" despite the fact that he "would love to work." See VA Form 9, March 2010.  Accordingly, the Board finds that the Veteran has raised a claim of entitlement to a TDIU rating.  Id.  Additionally, while it is clear from the report of the July 2012 VA examiner that the Veteran's PTSD causes some occupational impairment, it is unclear that the Veteran's would be completely precluded from obtaining substantial gainful employment based solely upon his service-connected condition and his prior experience and education.  

While a claim for TDIU has been raised, the Board notes that entitlement to a TDIU has not been developed or adjudicated by the AOJ. In this regard, the RO/AMC should send the Veteran a VCAA notice letter for the TDIU claim. This letter should notify the Veteran and his representative of any information, including lay or medical evidence, that was not previously provided and that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice and assistance regarding the issue of entitlement to TDIU.

2. Following the completion of the above, and any other development deemed necessary, adjudicate the claim for entitlement to TDIU. If the claim is denied, he should be provided a Supplemental Statement of the Case and an opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


